IN THE COURT OF APPEALS OF IOWA

                                 No. 20-1093
                             Filed August 4, 2021


DAVID WYATT, ROBERT SWAN, and ALLEN McGRANAHAN,
     Plaintiffs-Appellees,

vs.

CLAY COUNTY BOARD OF SUPERVISORS and CLAY COUNTY DRAINAGE
DISTRICT NO. 37,
     Defendants-Appellants.
________________________________________________________________


      Appeal from the Iowa District Court for Clay County, Charles K. Borth,

District Associate Judge.



      Defendants appeal the summary judgment ruling allowing an election of

private trustees to manage the drainage district. AFFIRMED.



      Robert W. Goodwin of Goodwin Law Office, P.C., Ames, for appellants.

      David R. Johnson of The Johnson Law Firm, Eagle Grove, for appellees.



      Considered by Vaitheswaran, P.J., Greer, J., and Blane, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                           2


GREER, Judge.

       In another round of sparring,1 we find David Wyatt and Robert Swan2

(Landowners) and the Clay County Board of Supervisors (Board), as trustees of

DD37, before us. This round involves the Landowners’ effort to elect private

trustees to manage the affairs of DD37 as allowed under Iowa Code section

468.500(1)(a) (2019).3 To initiate an election of private trustees, section 468.501

requires “[a] petition [to] be filed in the office of the auditor signed by a majority of

the persons including corporations owning land within the district assessed for

benefits.” Thus, the right to proceed to an election turns on the votes of a “majority

of the persons including corporations owning land.”            Id. (emphasis added).

Addressing the legal interpretation of the phrase, each side moved for summary

judgment. The district court ruled a majority of the “persons owning land” in DD37,

as defined by the statute, petitioned for an election and the Board inappropriately

denied the election. The Board appeals the district court’s interpretation and we

review the legislative directive and its impact on the Landowners’ request for an

election under these facts.


1 See Wyatt v. Clay Cnty. Bd. of Supervisors, No. 20-0529, 2021 WL 2453378
(Iowa Ct. App. June 16, 2021) (affirming the summary judgment ruling that the
remonstrance sought by the drainage district landowners failed and the drainage
district could proceed to make the proposed improvements but reversing summary
judgment on other claims made by the landowners).
2 Because Allen McGranahan was not a landowner in Drainage District No. 37

(DD37), the district court dismissed him from the suit in October 2019.
3 Iowa Code section 468.500(1)(a) provides:

               In the manner provided in this subchapter, any drainage or
        levee district in which the original construction has been completed
        and paid for by bond issue or otherwise, may be placed under the
        control and management of a board of trustees to be elected by the
        persons owning land in the district that has been assessed for
        benefits.
                                          3


       I. Background and Procedural History.

       To change management of DD37, in May 2019, seventy-five landowners

signed petitions requesting an election to allow private trustees to take over the

role of the Board. The end goal was to “place the district under the control and

management of a board of trustees to be elected by the persons owning land in

the district that has been assessed for benefits.” Iowa Code § 468.500(1)(a).

Some persons signed as individuals, but others signed in their representative

capacity. That same month, the Board began canvassing the petition, and it

finished that effort in June. In its minutes, the Board found:

       After contemplating the above intent of Iowa Code, the decision was
       made that [DD37] was to be broken down by six different categories
       of ownership: single ownership, dual ownership, corporations,
       trusts/estates, multiple ownership, and government. There were 81
       uniquely distinctive ownerships in DD37. From there, the majority
       (over 50%) within the unique distinctiveness should be determined
       and noted whether it was to be included in the petition count or not.
       In other words, commonly owned land will have one petition count if
       signed by over 50% of the landowners.

Using the categories referenced, the Board canvassed the votes as follows:

  Ownership Category        Ownership Count           Petition Count
        Single                    19                          9
         Dual                     19                          9
     Corporation                  15                          8
     Trust/Estate                 14                          6
       Multiple                   11                          7
     Government                    3                          0
    Grand Totals                  81                         39

With this canvass, the Board concluded that only 48% of those having ownership

in DD37 petitioned for private trustees (39/81 = 48%). To arrive at that count, the

Board reasoned that a fractional interest in the land is not ownership. Under its

reasoning, the Board concluded a person with a fractional interest could not sell
                                         4


the land and would have to join with the other fractional interest owners to jointly

be an owner. For example, one tract of land in DD37 was owned by thirteen people

having fractional interests. The Board determined that if a majority of persons in

a distinctive category of ownership voted it would count only as one petition.

Having failed to meet the majority mandate, the Board refused to order the election

under section 468.502.

       All parties conceded that there are various ownership interests, including

individual ownership, joint ownership, and fractional ownership—with persons in

the latter category owning anywhere between a 1/13 interest to a 1/3 interest. And

the Board agreed that if the Landowners’ method of tabulating the majority is

accepted, then 55% of the owners—a majority—petitioned for a private trustee

election.4 The district court agreed with the Landowners, and the Board and DD37

appeal.

       II. Standard of Review.

       Our review of a district court ruling on a motion for summary judgment is for

correction of errors at law. See EMC Ins. Grp., Inc. v. Shepard, 960 N.W.2d 661,

668 (Iowa 2021). “Summary judgment is proper when the moving party has shown

‘there is no genuine issue as to any material fact and the moving party is entitled

to judgment as a matter of law.’” Jahnke v. Deere & Co., 912 N.W.2d 136, 141

(Iowa 2018) (quoting Homan v. Branstad, 887 N.W.2d 153, 163 (Iowa 2016)).

“Summary judgment is appropriate ‘if the record reveals only a conflict concerning




4 The district court tabulated 55% by considering that of the 136 persons owning
land in DD37, 75 persons signed petitions.
                                          5

the legal consequences of undisputed facts.’”5 MidWestOne Bank v. Heartland

Co-op, 941 N.W.2d 876, 882 (Iowa 2020) (quoting Wallace v. Des Moines Indep.

Cmty. Sch. Dist. Bd. Of Dirs., 754 N.W.2d 854, 857 (Iowa 2008)). “We review

evidence in the light most favorable to the nonmoving party.” Id.

       III. Analysis.

       Our quest is to answer: did “a majority of the persons including corporations

owning land within the district assessed for benefits” petition for an election of

private trustees in DD37? See Iowa Code § 468.501. This challenge involves

statutory interpretation of these terms and the application of section 468.501 to the

undisputed facts surrounding the governance of DD37. And as to that task, the

material facts are undisputed. The case hinges on if “persons . . . owning land”

means each and every person with an interest, fractional or not. Or if, as the Board

suggests, an owner under section 468.501 means a person with the ability to

transfer the property. The Board asserts a fractional owner of the land cannot sell

the real estate, so that person does not own the real estate. See In re Est. of

Lamoureux, 412 N.W.2d 628, 631 (Iowa 1987) (holding that a joint tenant can only

convey a fractional interest in the property).       After examining the statutory

language, we do not find the Board’s argument persuasive.




5In the appellate briefing, the Landowners disputed the Board’s statement of facts.
Yet, rather than clarify which facts were disputed, the Landowners said, “for the
sake of judicial economy, the Landowners respectively incorporate herein the facts
set forth in the following pleadings.” Iowa Rule of Appellate Procedure 6.903(3)
requires the Landowners to set out the specific facts if dissatisfied with the Board’s
statements. It is not our role to compare pleadings to confirm what facts are
disputed. We will not do so here.
                                         6


       First, we believe section 468.501contains clear language. But if the words

of a statute are not defined, under prior decisions of our courts, similar statutes,

dictionary definitions, and common usage can provide context. See Kay-Decker

v. Iowa State Bd. of Tax Review, 857 N.W.2d 216, 223 (Iowa 2014). “Generally,

we presume words used in a statute have their ordinary and commonly understood

meaning.” McGill v. Fish, 790 N.W.2d 113, 119 (Iowa 2010). Here, while “person”

is not defined in chapter 468, we accept that its common meaning is “a human.”6

This statute references persons and corporations. Thus, the Board requests we

consider Iowa Code section 4.1(20)7 which defines “person” as an “individual,

corporation, limited liability company, government or governmental subdivision or

agency, business trust, estate, trust, partnership or association, or any other legal

entity.” We accept this expanded definition to determine the meaning of the

statute.

       Next, we find nothing ambiguous with the terms used in the phrase “persons

owning land.” See Zimmer v. Vander Waal, 780 N.W.2d 730, 733 (Iowa 2010)

(holding the “court resorts to rules of statutory construction only when the terms of

the statute are ambiguous.”). The term “owning” is not defined in the statute, but

the general legal meaning is “[t]o have a good legal title; to hold as property; to

have legal or rightful title to; to have; to possess.” Own, Black’s Law Dictionary

(4th ed. 1968). Yet, the Board insists categories of ownership are intended to be



6  See Person, Merriam-Webster, https://www.merriam-webster.com/dictionary/
person (last visited July 9, 2021).
7 Iowa Code section 4.1 provides: “In construction of the statutes, the following

rules shall be observed, unless such construction would be inconsistent with the
manifest intent of the general assembly, or repugnant to the context of the statute.”
                                          7


counted toward the majority, not individual votes.        We find no reference to

categories of ownership in chapter 468.

        Finally, we also read statutes as a whole to reach a sensible and logical

construction. Gardin v. Long Beach Mortg. Co., 661 N.W.2d 193, 197 (Iowa 2003).

When the debate is over a word or phrase, we examine the context in which it is

used. Exceptional Persons, Inc. v. Iowa Dep’t of Human Servs., 878 N.W.2d 247,

251 (Iowa 2016).     Here, chapter 468 governs drainage of surface waters of

agricultural land as a benefit to the health and welfare of our citizens.        See

generally Iowa Code § 468.2.           The legislature provided different voting

requirements and formulas depending on what action was required—some making

actions more difficult to attain, others making certain actions easier to attain. For

example, the voting formula for establishment of a drainage district or approval of

a major improvement to the district is more restrictive.        See id. §§ 468.28,

468.126(4)(e). The statutory formula requires a majority of landowners vote for

passage. But to ensure that a small tract with a large number of owners with a

fractional interest could not compel the establishment of a drainage district or major

improvement upon all owners (more extreme consequences), the legislature also

required that the majority of owners own seventy percent of the property in the

district. Id.

        Several provisions in the chapter governing drainage districts support the

Landowners’ position. First, in a section discussing “qualifications of voters,” the

statute notes: “Each landowner eighteen years of age or over without regard to sex

and any railway or other corporation owning land in said district assessed for

benefits shall be entitled to one vote only, except as provided in section 468.511.”
                                          8

Id. § 468.510 (emphasis added).         Addressing a similar question about the

ramifications of this section, if two or more persons own an undivided interest in a

tract of land, a former Iowa Attorney General opined: “[w]hen two or more persons

are tenants in common, that is, each owning an undivided interest in part of real

estate, each of them is a land-owner in our view of the matter, and each would be

entitled to vote.” Drains: Voting by Joint Landowners, 1941WL 79728, at *1 (Iowa

A.G. Jan 15, 1941).     Still, the Board cautions us that to “create mischief” a

landowner could transfer ownership of a tract to a large group of individuals to win

the vote if we apply a one vote for each individual. The Board argues that could

not be what the legislature intended. But the legislature considered that possibility

and offered landowners a remedy. Under Iowa Code section 468.511, landowners

can petition for the right to vote in proportion to the assessment of benefits so that

votes for parcels with many owners would count according to their percentage of

ownership in a tract.

       It makes sense that a legislature would consider local control of a district to

be preferred. Thus, like any vote to determine the governing body, one vote per

person would be preferred. The district court ruled that each person with an

ownership interest, no matter what percentage, would have a vote. Likewise, this

chapter makes returning management of the district from private trustees to a

governmental body more strenuous. See Iowa Code § 468.533. That statutory

section requires that before a return to management under a board of supervisor

rule, a petition be signed by “a majority of persons, including corporations, owning

land within the district assessed for benefits and who in the aggregate own more

than one-half the acreage of such lands.” Id. This is more like the process used
                                        9


by the Board to tabulate votes here and urged by the Board on appeal as the

proper process to petition for management by private trustees.

       The problem is the legislature crafted the more demanding formula to

change management from the private trustee model, but it did not use this formula

to establish the private trustee model. We find this compelling. “We ascertain

legislative intent from the words the legislature used, rather than from what one

could argue it meant to say.” Zimmer, 780 N.W.2d. at 735. Thus, we agree with

the district court and the Landowners. We cannot find any reference to a formula

suggested by the Board that requires categories of ownership.          And if the

legislature had wanted us to use that formula, it would have said so. We affirm the

ruling of the district court.

       AFFIRMED.